DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are pending and examined in the following Office action. 

Specification
The specification is objected to for improper incorporation by reference on pages 152-155 and 156-157, corresponding to tables 8 and 9 as recited in claims 3, 17, and 21. Because these tables are recited in the aforementioned claims, this is an attempt to incorporate essential material by reference. This incorporation of essential material in the specification by reference to a non-patent publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(b), (c), or (d). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites delivering a dsRNA that decreases expression of an insect bacteriocyte regulatory gene or an insect immunoregulatory gene. Claims 1-14 are indefinite because of the recitation “gene” which is confusing since the limitation “gene” encompasses the coding sequence and the associated promoter, terminator and enhancer encoding regions, as well as introns (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, the ordinary artisan would not understand the metes and bounds of the claimed invention because it is unclear how to decrease expression of things 
The Examiner notes that claims 15-21 are not subject to this indefiniteness rejection because the claims require the dsRNA target a gene and not decrease expression of a gene.

Claims 3, 17, and 21 are directed to genes encoding proteins having at least 90% identity to a protein listed in Table 5, Table 8, or Table 9. 	MPEP 2173.05(s) states that “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. 
In the instant case, the Office has established a practical way to reference the sequences set forth in the tables. Table 5 contains reference to sequence identifiers. Such sequence identifiers can be placed into the claims to make the claims complete on their own. 

Claim 5 recites “the gene” in line 2. The claim is rendered indefinite because it is unclear what gene is being referred to. Is claim 5 referring to the bacteriocyte regulatory gene of claim 1 or the immunoregulatory gene of claim 1? Given the competing interpretations, the metes and bounds of the claimed invention cannot be determined as claimed. 


It is also noted that claim 8 is drawn to the method of claim 1, wherein the method is effective to decrease the fitness of the insect relative to an insect that has not been delivered the agent. It is noted that for a claim to be a proper dependent claim, it must specify a further limitation. If the Examiner construes the language of claim 8 to be a proper dependent claim, then the wherein clause of claim 8 further limits the subject matter of claim 1. However, this interpretation of claim 8 no longer makes clear whether claim 1 requires that the method actually result in decreased fitness of an insect. 
Alternatively, the claim 1 can be interpreted as requiring decreased fitness of an insect. If this alternative interpretation is made, claim 8 would fail to further limit the subject matter of claim 1. Given the competing interpretations, the metes and bounds of claim 8 cannot be determined as claimed. 
Failure to Further Limit
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 8 recite “wherein the method is effective to inhibit expression of the gene in the insect” and “wherein the method is effective to decrease the fitness of the insect relative to an insect that has not been delivered the agent”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	It is noted that claim 5 contains language that is nearly identical to that of the instant claim 1. In fact, both recite that the method is effective to inhibit expression of a gene. The key distinction between claims 1 and 5 is that claim 1 limits the scope of potential genes to bacteriocyte regulatory or insect immunoregulatory genes. Thus, claim 5 at best is duplicative of the scope of claim 1 or broader than the subject matter of claim 1. 
	With respect to claim 8, the Examiner notes that claim 1 is drawn to a method for decreasing the fitness of an insect, comprising administering a dsRNA. Claim 8 broadens the subject matter of claim 1 by referring to an agent, as opposed to the dsRNA. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse et al (US 20060272049) in view of Ivashuta et al (US 20110296555), Shigenobu et al (Proc R Soc B, 2013, 280: 20121952), and Takeshita et al (Research in Microbiology, 2017, 167:175-187, published online 10 December 2016).
The claims are drawn to a method of decreasing the fitness of an insect, the method comprising delivery to the insect an effective amount of a polynucleotide comprising a dsRNA that decreases the expression of a coding sequence for a BCR gene, wherein the dsRNA comprises at least 10-30 nucleotides of the BCR gene. The claims are further drawn to decreases in the level of Buchnera symbiont in the plant. The claims are drawn to delivering the dsRNA to at least one habitat where the insect pest feeds; spraying the polynucleotide on an agricultural 
The claims are also drawn to a composition and transgenic plant comprising a dsRNA formulated for delivery to an insect, wherein the dsRNA is complementary to 15 to 30 nucleotides of a Bcr gene. The claims require that the transgenic plant comprise a recombinant DNA construct comprising a heterologous promoter operably linked to a DNA encoding the dsRNA.  
Waterhouse teaches their method to silence insect genes in aphids (paragraph 0001) by producing dsRNA to silence endogenous genes (paragraph 0002). Waterhouse teaches targets of dsRNA can be expressed in plants under the control of the 35S promoter (paragraph 0058; claim 1), including dsRNA targeting an essential gene of a symbiotic bacteria such as Buchnera (paragraph 0081). Thus, by targeting an essential gene of a symbiotic bacteria, Waterhouse teaches the method is effective to decrease the level of a microorganism resident in the aphid. By targeting an essential gene of the symbiotic bacteria, the ordinary artisan would have understood that the loss of a beneficial symbiont would result in decreased fitness to the insect. 
Waterhouse teaches dsRNA that is complementary to 19-26 nucleotides (paragraph 0052). Waterhouse teaches spraying the polynucleotide in a field where insects feed (paragraph 0083). Waterhouse teaches an agriculturally acceptable carrier of dsRNA, i.e. a transgenic plant. A plant is a solid. 
Waterhouse teaches that BLAST can be used to identify sequences using existing DNA libraries. See paragraph 0065. 

Ivashuta teaches that an endogenous target gene of the invertebrate pest can be modified to control a symbiont of the invertebrate, in turn affecting the host invertebrate. Ivashuta teaches that symbionts include aphid endosymbionts, Buchnera (paragraph 0063). 
Shigenobu teaches that they have identified a noval class of genes that encode small proteins that are cysteine-rich and over-represented in bacteriocytes. Shigenobu teaches that these proteins perhaps mediate the symbiosis with beneficial bacterial partners because these genes are first expressed at a developmental time point coincident with the incorporation of symbionts strictly in the cells that contribute to the bacteriocyte and this bacteriocyte-specific expression is maintained throughout the aphid’s life. Shigenobu also teaches that this type of symbiotic relationship with secreted proteins to bacteriocytes is similar to other cysteine-rich secreted proteins of leguminous plants to regulate nitrogen-fixing endosymbionts. 
Shigenobu teaches that BCR1 (ACYPI32128) is one of these bacteriocyte-specific proteins. See Table 1. The sequence disclosed by Shigenobu has 100% identity to the instant SEQ ID NO: 65. 
Shigenobu also suggests that BCR expression patterns mediate the symbiosis with Buchnera. See page 5, second full paragraph. 
 	Takeshita teaches that cysteine-rich secreted peptides have been reported in other symbiotic systems, including bacteriocyte-specific cysteine-rich (BCR) peptides. See page 179, right column. Takeshita teaches that Buchnera provides the host insect with essential amino 
	In order to generate the dsRNA from the protein sequence of Shigenobu, one of ordinary skill in the art could use BLAST to identify ESTs that encode the polypeptide in Shigenobu. Performing a BLAST search on the protein yields GenBank AK340502.1, which teaches two ESTs comprising the BCR1 peptide. The alignment of the BCR1 protein and the nucleic acid sequences encoding the protein are provided below. Given the DNA sequence encoding BCR1, the ordinary artisan would have been able to generate a dsRNA that silenced BCR1 in A. pisum in view of the combined teachings of Waterhouse and Ivashuta. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to decrease aphid fitness by silencing Bcr1. One of ordinary skill in the art would have been motivated to make such modification because Shigenobu and Takeshita suggest that BCR peptides, of which there are 7 identified, mediate the symbiosis with Buchnera. Given that aphids are a pest, and the fact that Waterhouse and Ivashuta both seek to control Buchnera to control aphids, it would have been prima facie obvious to disrupt the fitness of aphids by silencing proteins required for symbiosis. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention given that the combination of Waterhouse and Ivashuta both suggests controlling genes essential for Buchnera and given the combination of Shigenobu and Takeshita for their suggest that these cysteine-rich peptides may play a role in the symbiotic role with aphids. Furthermore, given the timing of expression, the fact that expression of the protein is localized to the bacteriocytes and maintained through the aphids life, the ordinary artisan would have reasonably expected that silencing a BCR gene would lead to reduced fitness. Finally, given that the 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Alignments
	Acyrthosiphon pisum mRNA, clone: 55C13, full-insert cDNA sequence based on the ESTs (5'-EST:EX625722, 3'-EST:EX626068)
Sequence ID: AK340502.1Length: 1148Number of Matches: 1
Range 1: 214 to 447GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
164 bits(414)
4e-47
Compositional matrix adjust.
78/78(100%)
78/78(100%)
0/78(0%)
+1

Query  1    MKLLHGFLIIMLTMHLSIQYAYGGPFLTKYLCDRVCHKLCGDEFVCSCIQYKSLKGLWFP  60
            MKLLHGFLIIMLTMHLSIQYAYGGPFLTKYLCDRVCHKLCGDEFVCSCIQYKSLKGLWFP
Sbjct  214  MKLLHGFLIIMLTMHLSIQYAYGGPFLTKYLCDRVCHKLCGDEFVCSCIQYKSLKGLWFP  393

Query  61   HCPTGKASVVLHNFLTSP  78
            HCPTGKASVVLHNFLTSP
Sbjct  394  HCPTGKASVVLHNFLTSP  447



LOCUS       AK340502                1148 bp    mRNA    linear   INV 11-JUN-2009
DEFINITION  Acyrthosiphon pisum mRNA, clone: 55C13, full-insert cDNA sequence
            based on the ESTs (5'-EST:EX625722, 3'-EST:EX626068).
ACCESSION   AK340502
VERSION     AK340502.1
KEYWORDS    FLI_CDNA; CAP trapper.
SOURCE      Acyrthosiphon pisum (pea aphid)
  ORGANISM  Acyrthosiphon pisum
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Paraneoptera; Hemiptera; Sternorrhyncha;
            Aphidomorpha; Aphidoidea; Aphididae; Macrosiphini; Acyrthosiphon.
REFERENCE   1
  AUTHORS   Shigenobu,S., Nakabachi,A. and Richards,S.
  TITLE     A full-length cDNA resource of the pea aphid, Acyrthosiphon pisum
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1148)
  AUTHORS   Shigenobu,S., Nakabachi,A. and Richards,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-2009) Contact:Shuji Shigenobu National Institutes
            of Natural Sciences, Okazaki Institute for Integrative Bioscience;
            Higashiyama, Myodaiji, Okazaki, Aichi 444-8787, Japan
COMMENT     Pea aphid whole body normalized full-length cDNA library was
            constructed by Atsushi Nakabachi.
            Approximately 50,000 clones were sequenced from both ends at Baylor
            College Medicine as a part of the pea aphid genome project
            organized by International Aphid Genomics Consortium. The EST
            sequences have been deposited in GenBank (EX601480-EX654440,
            FF291997-FF339412).
            For each clone, the sequences of pair of 5'- and 3'-EST were
            assembled by CAP3. For 10,920 clones, the pair of ESTs were

            full-insert sequences are deposited here.
FEATURES             Location/Qualifiers
     source          1..1148
                     /organism="Acyrthosiphon pisum"
                     /mol_type="mRNA"
                     /strain="LSR1"
                     /db_xref="taxon:7029"
                     /clone="55C13"
                     /sex="parthenogenetic female"
                     /tissue_type="Whole body"
                     /clone_lib="Pea aphid whole body normalized full-length
                     cDNA library"
                     /dev_stage="mixed stage"
                     /note="Vector: pFLCIII"
ORIGIN      
        1 gagtacgttc tgatccgtta acgtttccac agttcttgta ccgtcatacg atcgttgtcg
       61 tttttagagt tacaactaag tttactccgc aataccacat ttttcgttta caaaaatcga
      121 gtgttgtttc atccaaacgg atcaccacac tacacactgc aaccggacca cggggaccct
      181 tcacagtcaa cgaccaagtc ttcgtcaacc atcatgaaat tattgcacgg gtttttaatc
      241 atcatgctaa ctatgcatct cagtattcaa tatgcttacg gaggcccatt cttgacgaaa
      301 tatctttgtg acagggtttg tcataaactc tgcggtgatg aattcgtctg ttcgtgtatc
      361 caatacaaat cactgaaagg actgtggttt cctcattgcc ccaccgggaa agcttcagtt
      421 gtattgcaca attttcttac aagtccttaa atactattaa ataatcgaat aactaacaat
      481 tataagttac taagtatgtg aatttgtagg taaattcatt tttatagcat attctaaaac
      541 acagcgaaag cttattctta tcacagcgaa ttaattatgt accaatgaat acatacattt
      601 ttaagacaat acaaataata aaaaaatgtt tttttctttt caataaaaat tgattgacgt
      661 ttatgaattt taaattattc ttctaatgca tttttcaagg attttgattc tttcgtagcc
      721 atactcatta tcactttaat ttaagtttta actactacta gattctaata tgataaaaaa
      781 aaaccttgta tttacgtaaa aaaaatactg aaatctgtaa tcacaaaaat gtatctaaaa
      841 ctatccatga ttgtacatgt atgttgaaca ataaatgtat gtattatatt aaattgatta
      901 acacaataat atattatgct atgtacctac tacctaccta aatatttgtt gttcttcaga
      961 agctgttgtt attttgtttg aataaagtta attattttga ttaactagta ggatatatat
     1021 tatataatat tatatagtat atattatatt atataatata aactataata gtatacctaa
     1081 ctataatagt aatataatat atattttatt atggttgccg tcgcaatgaa ttgaaaaaaa
     1141 aaaaaaaa